Case 1:18-cv-01377-HYJ-PJG ECF No. 54-14 filed 09/30/20 PagelD.796 Page 1 of 2

EXHIBIT 10
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-14 filed 09/30/20 PagelD.797 Page 2 of 2

 

“AMERICA'S TOP 50 INNOVATOR"

_s=CONETDENTIALL =.

Mazrch 27, 2014 t

L. Steig:

For alot of reasons, the following must take place with
56S Innovations right away.

Manage daily the Lid business pro fessionally/cost effectively

Close out the legal entity of S«&s

Create a new company called'Tattler Home Products Inc (LLC)
and transfer assets qnly from s&s

THP to have as' Mgr.. ; Norman Rautiola with 132 shares, 663%
Loren Steig, Vice President (with 102 {less 34) 68 shares 34%

Place S&S into a shell as inactive with no assets and no liabilities

Put transfer old liquid assets into Huntington RC new account

PEEP Hos BS atee AIHPe FOB VGoTRELEn ADS WFNS Signatures

Reed City 49677
Mothly statements for operations of THP prepared monthly for
Loren and Norm by Andrea and staff
Lorgen to be paid monthly @$8,333.00 as VP; $100,000/yr
Dee Steig to be paid monthly 6$4,166. as Tattler Custemmer
Services Mgr. $50,000/yr
Annual distribution of profits to be in direct relation to
ownership : 66% Norm; Loren 34%
No monthly payments to Norm;’ only profit distribution
Noxm to immediately file for trademark protection for the
name "Tattler" as applied to kitchen goods and canning lids
Norm to provide daily operational and financial controls
and conduct professional level action on all items for
THP as required through Nartron facilities and personnel
with actual costs attributable directly to THP.

Atty Talaske to provide documents reflecting foregoing
action

to close out cororate SSS and create THP with
LLC ownership of Loren and Norman

Norm to insure prparation of monthly Operating Statements
y existing Nartron accounting people.

  
   
 

Rautiola

5000 NORTH US-131, REED CITY, MICHIGAN 49677 + 231.832.5525 Fax 231.832.3876 * www.nartron.com
